Waite, J.
The plaintiffs, in their bill, allege, that they made several contracts with Storey, one of the defendants, relating to certain work, to be performed by him upon their road ; that in pursuance of those contracts, he performed a large amount of labour, and received from the plaintiffs large sums of money, but finally failed to fulfil his contracts ; that he threatens to commence suits against them for the recovery of large sums, which he claims to be due to him ; that sundry persons, who are made defendants, claiming to be creditors of Storey, have already instituted suits against him, by process of foreign attachment, and have served copies upon the plaintiffs, as the debtors of Storey; that O' Hallaran, one of the attaching creditors, having obtained judgment against him, has brought his writ of scire-facias against the plaintiffs, which suit is still pending ; and that the accounts between the plaintiffs and Storey, and between him and the attaching creditors, are numerous and complicated. They therefore pray for a discovery from each of the defendants ; that the accounts may be taken; and that the defendants may be enjoined against the prosecution of their suits. To this bill there is a demurrer; and the question now is, whether upon the matters set forth in the bill, the plaintiffs are entitled to the relief which they ask.
It is a provision of our statute, as well as a rule of equity¶ that courts of equity shall take cognizance of those matters only, in which adequate relief cannot be had in the ordinary course of law. Have the plaintiffs then adequate remedy at law ? If so, they cannot have the interference of a court of chancery.
How stands the case between the plaintiffs and Storey l They have made certain contracts with him, which he has partially performed. If the plaintiffs, for the services received, have paid him all that they are bound to pay, then they are not liable. In case he should bring a suit against them, they have only to show these payments in their defence.
It is said, the accounts are numerous and complicated. That circumstance alone will not be sufficient to oust a court of law of its jurisdiction.
*371Again, a discovery is prayed for in the bill. But it is not averred, that the plaintiffs have not other and sufficient dence without the discovery of the defendants. Besides, a prayer will not be sufficient to give the court jurisdiction, when it is sought in aid of the relief prayed for in the bill, if the plaintiff does not show, that he is entitled to that relief in a court of equity. Middletown Bank v. Russ, 3 Conn. R. 135.
The bill states no conflict of claims among the defendants. It does not show, that one party claims the debt due from the plaintiffs by assignment, and another by attachment. The order in which the respective claims upon the plaintiffs are to be satisfied, is prescribed by law. If there is any debt due from the plaintiffs to Storey, O’ Hallaran, the first attaching creditor, is entitled to have it, or so much as may be necessary, applied in satisfaction of his judgment against Storey. If that proceeding absorbs the whole debt, neither the other attaching creditors, nor Storey himself, can recover of the plaintiffs more. But if the whole debt should not be so taken, then the other creditors become entitled to come in for the balance, in the order of their attachments.
If the plaintiffs are apprehensive that the suits now pending against Storey, will not be properly defended, the plaintiffs^ under the provisions of our statute, have a right to appearand defend in those suits. Slat. 288. tit. 37. s. 2. (ed. 1838.)
Our advice, therefore, is, that the demurrer to the bill has been well taken.
In this opinion the other Judges concurred, except Church; J., who was not present.
Bill dismissed.